         Case 1:18-cv-00036-CKK Document 12 Filed 01/28/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 ANTHONY MEADOWS,
             Plaintiff,
        v.
                                                         Civil Action No. 18-36 (CKK)
 HUMILITY OUTREACH MISSIONARY
 MINISTRIES, INC., and DAVID GILMORE,

             Defendants.


                                            ORDER
                                       (January 28, 2019)
       In light of Plaintiff’s [11] Stipulation of Dismissal of All Claims with Prejudice, filed
pursuant to the Court’s [10] Order and Federal Rule of Civil Procedure 41(a)(1)(A)(i) before
Defendants have served an answer or motion for summary judgment, it is, this 28th day of January,
2019, hereby

       ORDERED that this case is DISMISSED.
       SO ORDERED.
                                                         /s/
                                                    COLLEEN KOLLAR-KOTELLY
                                                    United States District Judge
